Exhibit 10.1

Execution Version

TENTH AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



This TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of November 6, 2020, is among SANCHEZ MIDSTREAM PARTNERS
LP, a Delaware limited partnership (the “Borrower”), the guarantors party hereto
(the “Guarantors”), each of the Lenders party hereto, and ROYAL BANK OF CANADA,
as administrative agent (in such capacity, the “Administrative Agent”), and as
collateral agent (in such capacity, the “Collateral Agent”), and as letter of
credit issuer (in such capacity, the “Issuer”) and relates to that certain Third
Amended and Restated Credit Agreement, dated as of March 31, 2015 (as amended,
restated, modified or supplemented from time to time prior to the date hereof,
the “Existing Credit Agreement”; and as amended hereby, the “Credit Agreement”),
among the Borrower, the Lenders, the Administrative Agent, the Collateral Agent
and the Issuer.

WITNESSETH:

WHEREAS, the Borrower desires to amend the Existing Credit Agreement on the
terms set forth herein;



WHEREAS, Section 12.02 of the Existing Credit Agreement provides that the
Borrower and the Lenders may amend the Existing Credit Agreement and the other
Loan Documents for certain purposes;



WHEREAS, the Administrative Agent, the Collateral Agent, the Issuer, the Lenders
party hereto, the Borrower and the Guarantors all desire to enter into this
Amendment to amend the Existing Credit Agreement on the terms and subject to the
conditions set forth herein;



NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:



Section 1.Definitions.  Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.

Section 2.Reduction of Maximum Revolving Credit Amount.  In accordance with
Section 2.06(b) of the Credit Agreement, the Borrower hereby reduces the Maximum
Revolving Credit Amount from $20,000,000 to $17,500,000, effective as of the
Tenth Amendment Effective Date.  Such reduction in the Maximum Revolving Credit
Amount shall be applied ratably among the Revolving Lenders in accordance with
each Revolving Lender’s Applicable Percentage.

738410824 14464587

108231.0172624 EMF_US 82599460v2

--------------------------------------------------------------------------------

Section 3.Amendments to the Existing Credit Agreement.  The Existing Credit
Agreement is hereby amended as follows:

(a)Clause (ii)(x) of the definition of “Applicable Percentage” in Section 1.02
of the Existing Credit Agreement is hereby amended and restated to provide as
follows:

“(x) on the Ninth Amendment Effective Date, the percentage of the Aggregate Term
Loan Commitment Amount represented by such Term Lender’s Term Loan Commitment
and”

(b)The second sentence in the definition of “Maximum Revolving Credit Amount” in
Section 1.02 of the Existing Credit Agreement is hereby amended and restated to
provide as follows:

“The Maximum Revolving Credit Amount as of the Tenth Amendment Effective Date is
$17,500,000.”

(c)The definition of “Permitted Holders” in Section 1.02 of the Existing Credit
Agreement is hereby amended by amending and restating clauses (d) and (e)
thereof and adding a new clause (f) as follows:

“(d) each Person that is a member of SP Holdings on the Tenth Amendment
Effective Date, (e) the Stonepeak Investors, and (f) any Person Controlled by
any one or more of the foregoing.”

(d)The definition of “Revolving Loan Limit” in Section 1.02 of the Existing
Credit Agreement is hereby amended and restated to provide as follows:

“Revolving Loan Limit” means, as of any time of determination, the lesser of
(i) (x) during the period from the Tenth Amendment Effective Date through
May 14, 2021, $15,000,000 and (y) during the period from and after May 15, 2021,
the positive difference of the Borrowing Base minus the aggregate outstanding
principal amount of the Term Loans and (ii) the Maximum Revolving Credit Amount.

(e)Section 1.02 of the Existing Credit Agreement is hereby further amended by
inserting in its alphabetically appropriate location therein the following new
definitions:

“Stonepeak Investors” means (a) Stonepeak Partners LP and (b) any investment
funds or partnerships advised, managed or sub-advised by Stonepeak Partners LP
or its Affiliates.

“Tenth Amendment Effective Date” shall mean November 6, 2020.

(f)The second sentence of Section 2.04(e) of the Existing Credit Agreement is
hereby amended and restated to provide as follows:

“Notwithstanding any contrary provision hereof, (i) if an Event of Default has
occurred and is continuing or (ii) at any time on or after May 15, 2021, if a
Borrowing Base Deficiency has occurred and is continuing, then no outstanding

2



738410824 14464587

--------------------------------------------------------------------------------

Borrowing may be continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the continuation of any Borrowing shall be ineffective).”

(g)Section 2.05(b)(ii) of the Existing Credit Agreement is hereby amended and
restated to provide as follows:

“(ii) in the case of the Borrower, the interest rate applicable to the Loans
comprising such Borrowing.”

(h)The proviso at the end of the first sentence of Section 2.08(a) of the
Existing Credit Agreement is hereby amended and restated to provide as follows:

“; provided that the Borrower may not request the issuance, amendment, renewal
or extension of Letters of Credit hereunder on or after May 15, 2021, if a
Borrowing Base Deficiency exists at such time or would exist as a result
thereof.”

(i)The last sentence of Section 2.08(e) of the Existing Credit Agreement is
hereby amended by replacing the reference to “ABR” therein with “Alternate Base
Rate”.

(j)Section 2.10(b) of the Existing Credit Agreement is hereby amended by
replacing the reference to “Revolving Commitment Amount” therein with “Revolving
Loan Commitment”.

(k)Section 2.10(c) of the Existing Credit Agreement is hereby amended by
replacing the reference to “Revolving Loan Credit Amount” therein with
“Revolving Loan Commitment”.

(l)Section 3.03(c)(i) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“Upon the occurrence of a Borrowing Base Deficiency, the Administrative Agent
shall give the Borrower and the Lenders prompt written notice thereof.  If a
Borrowing Base Deficiency exists at any time during the period from
April 1, 2021 through and including May 14, 2021 and is continuing on
May 14, 2021 (after giving effect to (A) any Borrowings made on such date,
(B) any voluntary prepayments of the Loans made pursuant to Section 3.03(a),
(C) any mandatory prepayments of the Loans made pursuant to the other paragraphs
of this Section 3.03(c) and (D) any increase (if any) in the Midstream Component
upon a Scheduled Midstream Component Recalculation or any pro forma adjustment
to the Midstream Component pursuant to Section 2.07(b), but without giving
effect to any decrease (if any) in the Midstream Component upon a Scheduled
Midstream Component Recalculation concurrently with delivery of the consolidated
financial statements of the Borrower and its Subsidiaries pursuant to
Section 8.01(b) for the fiscal quarter ending March 31, 2021), then the Borrower
shall prepay Loans (whether Revolving Loans, Term Loans or a combination
thereof) on May 14, 2021, in an amount sufficient to eliminate any such
continuing Borrowing Base Deficiency.  If a Borrowing Base Deficiency exists on
or after May 15, 2021, and such Borrowing Base Deficiency has not been

3



738410824 14464587

--------------------------------------------------------------------------------

eliminated on or prior to the date that is forty-five (45) days after the first
occurrence of such Borrowing Base Deficiency (after giving effect to (A) any
voluntary prepayments of the Loans made pursuant to Section 3.03(a), (B) any
mandatory prepayments of the Loans made pursuant to the other paragraphs of this
Section 3.03(c) and (C) any pro forma adjustment to the Midstream Component
pursuant to Section 2.07(b)), then the Borrower shall prepay Loans (whether
Revolving Loans, Term Loans or a combination thereof) on such forty-fifth (45th)
day in an amount sufficient to eliminate any such continuing Borrowing Base
Deficiency.  Any mandatory prepayment of a Borrowing Base Deficiency pursuant to
this Section 3.03(c)(i) shall be made in the manner set forth in
Section 3.03(d), (e), (f) and (g).



(m)Section 3.03(c)(v) of the Existing Credit Agreement is hereby amended by
inserting the parenthetical “(other than cash in Cash Collateral Accounts and
Excluded Cash)” immediately before the phrase “does not exceed $20,000,000, and
in the manner set forth in Section 3.03(d), (e), (f) and (g).”.

(n)Section 3.03(g) of the Existing Credit Agreement is hereby amended and
restated to provide as follows:

“(g)Application of Payments to Reduce Term Loans Due at Maturity.  To the extent
the principal amount of any outstanding Term Loans is repaid pursuant to
clauses (ii), (iv), (v) or (vi) of Section 3.03(c), such prepayments shall be
applied dollar-for-dollar as a prepayment to reduce the outstanding principal
amount of the Term Loans due on the Maturity Date (and for the avoidance of
doubt, no mandatory prepayment of the Term Loans (other than any mandatory
prepayment made pursuant to Section 3.03(c)(i) to eliminate a Borrowing Base
Deficiency that is not also of a type described in any of the other paragraphs
of Section 3.03(c)), shall be applied to or otherwise used to reduce any
quarterly mandatory amortization payment required under Section 3.01(b)).”

(o)Section 6.02(a) of the Existing Credit Agreement is hereby amended and
restated to provide as follows:

“(a)  At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (x) no Default shall have occurred and be continuing and (y) except
with respect to any Borrowing to be made or Letter of Credit to be issued,
amended, renewed or extended at any time during the period from the Tenth
Amendment Effective Date through May 14, 2021, no Borrowing Base Deficiency
shall exist or result therefrom.”

(p)Section 6.02(c) of the Existing Credit Agreement is hereby amended and
restated to provide as follows:

“(c)The representations and warranties of the Borrower and the Guarantors, if
any, set forth in this Agreement and in the other Loan Documents shall be true

4



738410824 14464587

--------------------------------------------------------------------------------

and correct in all material respects (or if any such representation or warranty
is qualified by or subject to a “materiality”, “material adverse effect”,
“material adverse change” or any similar term or qualification, such
representation or warranty shall be true and correct in all respects) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects (or if any such representation or warranty is qualified
by or subject to a “materiality”, “material adverse effect”, “material adverse
change” or any similar term or qualification, such representation or warranty
shall be true and correct in all respects) as of such specified earlier date.”

(q)Section 7.16(c) of the Existing Credit Agreement is hereby amended by
deleting the word “and” between the reference to “Sections 6.01(m)” and the
reference to “8.01” and inserting in the place thereof the word “or”.

(r)Section 7.18(a) of the Existing Credit Agreement is hereby amended by
deleting the phrase “secured parties” and inserting in the place thereof the
defined term “Secured Parties”.

(s) Section 8.01(a)(i) of the Existing Credit Agreement is hereby amended by
deleting the parenthetical “(without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit)” and inserting in the place thereof the following parenthetical:

“(without a “going concern” or like qualification or exception, other than
resulting from (x) any actual or prospective breach of the financial covenants
set forth in Section 9.01 of this Agreement or (y) the fact that the final
maturity date of any Debt is less than one year after the date of such report,
and without any qualification or exception as to the scope of such audit)”

(t)Section 8.18 of the of the Existing Credit Agreement is hereby amended by
inserting the word “and” after the semicolon at the end of clause (c) thereof,
replacing the semicolon at the end of clause (d) with a period and deleting
clause (e) in its entirety.

(u)Section 9.02(f) of the Existing Credit Agreement is hereby amended by amended
and restated to provide as follows:

“(f) (i) Debt incurred under Unsecured Notes and any guarantees by a Guarantor
in respect thereof in an aggregate principal amount that would not cause, as of
the date on which such Debt is incurred, the ratio of Total Net Debt to Adjusted
EBITDA to exceed the maximum amount then permitted under Section 9.01(b) after
giving pro forma effect to such incurrence, provided that (1) such Unsecured
Notes and any Unsecured Notes Indenture under which such Unsecured Notes are
issued contain customary terms and conditions for unsecured notes of similar
type and of like tenor and amount and do not contain any financial covenants
that are, taken as a whole, more onerous to the Borrower and

5



738410824 14464587

--------------------------------------------------------------------------------

its Subsidiaries than those imposed by this Agreement (as determined in good
faith by the senior management of the General Partner) (as in effect on the date
of incurrence of such Debt), (2) the final stated maturity date and the average
life (based on the stated final maturity date and payment schedule provided at
the date of issuance) of such Unsecured Notes shall not be earlier than 180 days
after the Maturity Date (as in effect on the date of incurrence of such Debt),
(3) at the time of and immediately after giving effect to each incurrence of
such Debt, no Default or Event of Default shall have occurred and be continuing,
and (4) the net cash proceeds of any issuance thereof shall be used to prepay
the outstanding principal amount of the Term Loans pursuant to the terms and
conditions of Section 3.03(c)(vi) and (ii) any Permitted Refinancing Debt in
respect of any Debt described in clause (i) of this paragraph (f);”

(v)The second sentence of Section 12.04(c) of the Existing Credit Agreement is
hereby amended by inserting the word “second” immediately before the word
“proviso”.

Section 4.Ratification.  Except as expressly amended, modified or waived herein,
each of the Borrower and the Guarantors hereby ratifies and confirms all of the
Obligations under the Credit Agreement and the other Loan Documents to which it
is a party, and all references to the Credit Agreement, the Mortgages and the
Notes in any of the Loan Documents shall be deemed to be references to the
Credit Agreement, the Mortgages and the Notes as amended, modified or waived
hereby.

Section 5.Effectiveness.  This Amendment shall become effective on the date (the
“Tenth Amendment Effective Date”) on which each of the following conditions is
satisfied:

(a)the Administrative Agent shall have received counterparts of this Amendment
executed by the Administrative Agent, the Collateral Agent, the Issuer, the
Borrower, the Guarantors and Lenders comprising at least the Majority Lenders;

(b)to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulations, the Administrative Agent shall have received a
Beneficial Ownership Certification;

(c)the Borrower and each Guarantor shall have confirmed and acknowledged to the
Administrative Agent and the Lenders, and by its execution and delivery of this
Amendment the Borrower and each Guarantor do hereby confirm and acknowledge to
the Administrative Agent and the Lenders, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite limited
partnership or limited liability company action, as applicable, on the part of
the Borrower or such Guarantor, as applicable, (ii) the Credit Agreement and
each other Loan Document to which it is a party constitute valid and legally
binding agreements enforceable against the Borrower or such Guarantor, as
applicable, in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,

6



738410824 14464587

--------------------------------------------------------------------------------

moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity, (iii) the representations and warranties of the Borrower or such
Guarantor, if any, set forth in the Credit Agreement and in each other Loan
Document to which it is a party, shall be true and correct in all material
respects on and as of the Tenth Amendment Effective Date, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such specified earlier date, (iv) no
Default or Event of Default exists under the Credit Agreement or any of the
other Loan Documents and (v) since December 31, 2019, there has been no event,
development or circumstance that has had or could reasonably be expected to have
a Material Adverse Effect; and

(d)the Borrower shall have (i) paid to the Administrative Agent for the pro rata
account of each Lender that shall have approved this Amendment (as evidenced by
such Lender having delivered without restriction or condition to the
Administrative Agent or its counsel an executed counterpart signature page
hereto) on or prior to 2:00 pm Houston time on November 6, 2020 (the “Amendment
Approval Deadline”) an amendment fee in an amount equal to ten (10) basis points
on the aggregate amount of (x) all Term Loans then outstanding on such date plus
(y) the Revolving Commitment Amount on such date (after giving effect to the
reduction thereof pursuant to Section 3 above) and (ii) paid or reimbursed the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the preparation and execution and
delivery of this Amendment (including the reasonable fees, disbursements and
other charges of Mayer Brown LLP), in each case, to the extent provided in
Section 12.03 of the Credit Agreement.

Section 6.Post-Closing Covenants; Milestone.  The Borrower shall deliver to the
Administrative Agent on or before April 1, 2021, a certificate from an
Authorized Officer certifying that either (a) (x) attached thereto is a true and
correct copy of a binding engagement letter between one or more of the Borrower
and an investment bank, an advisory firm or a “sell-side” oil and gas midstream
acquisition and divestiture firm, in any case, of recognized standing in the oil
and gas industry (such bank or firm referred to herein as the “Advisory Firm”)
pursuant to which such Advisory Firm undertakes to advise the Borrower with
respect to a possible strategic transaction, which may include one or a
combination of the following or another similar transaction or transactions: (i)
a sale of some or all of (x) the Midstream Properties of the Borrower or any of
its Subsidiaries or (y) the Borrower’s equity interests, (ii) an issuance of
equity interests in the Borrower or any of its Subsidiaries owning Midstream
Properties, or (iii) a debt financing transaction (any of the transactions
described in the forgoing clauses (i) through (iii), a “Qualifying
Transaction”); and (y) the Borrower has communicated to the Advisory Firm that
the target closing date for such Qualifying Transaction is not later than
August 31, 2021, and that the net cash proceeds from such Qualifying Transaction
would reasonably be expected to be greater than an amount that will allow the
Borrower to repay in full all Obligations under the Loan Documents
(collectively, the “Qualifying Transaction

7



738410824 14464587

--------------------------------------------------------------------------------

Conditions”), or (b) the Borrower has, with or without an Advisory Firm, taken
material steps toward engaging in a Qualifying Transaction that would reasonably
be expected to meet the Qualifying Transaction Conditions.  In the event that
the certificate delivered by the Borrower pursuant to the preceding sentence
contains the certification set forth in clause (b) of the preceding sentence and
a Qualifying Transaction is not consummated on or before June 30, 2021, then the
Borrower shall deliver to the Administrative Agent on or before June 30, 2021 a
certificate from an Authorized Officer certifying that attached thereto is a
true and correct copy of a binding engagement letter between one or more of the
Borrower and an Advisory Firm of the type described in clause (a) of the
preceding sentence.  The failure to comply with the covenants set forth in this
Section 6 shall constitute an immediate Event of Default under the Credit
Agreement.

Section 7.Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 8.Miscellaneous.

(a)On and after the Tenth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
referring to the Credit Agreement, and each reference in each other Loan
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Existing Credit Agreement as amended or otherwise modified by this Amendment.
 This Amendment shall constitute a Loan Document for purposes of the Credit
Agreement.

(b)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any default of the Borrower
or any Guarantor or any right, power or remedy of the Administrative Agent, the
Collateral Agent, the Issuer or the Lenders under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

(c)Each of the Borrower and each Guarantor represents and warrants that as of
the date hereof (i) it has the limited partnership or limited liability company
power and authority to execute, deliver and perform the terms and provisions of
this Amendment, has taken all necessary limited partnership or limited liability
company action to authorize the execution, delivery and performance of this
Amendment, delivery and performance of this Amendment does not and will not
contravene the terms of the Borrower’s or such Guarantor’s, as applicable,
organizational documents; (ii) it has duly executed and delivered this Amendment
and this Amendment constitutes the legal, valid and binding obligation of the
Borrower or such Guarantor enforceable in accordance with its terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law); (iii) no Default or Event of Default has occurred and is continuing; and
(iv) no action, suit, investigation or other proceeding is pending or threatened
before any arbitrator or Governmental Authority seeking to restrain, enjoin or
prohibit or declare illegal, or seeking

8



738410824 14464587

--------------------------------------------------------------------------------

damages from the Borrower in connection with this Amendment or which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

Section 9.Severability.  Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid.

Section 10.Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the Administrative Agent, the Collateral Agent, the
Issuer, the Lenders, the Borrower and each Guarantor and their respective
successors and assigns.

Section 11.Counterparts; Electronic Execution.  This Amendment and each other
Loan Document may be executed in one or more counterparts (and by different
parties hereto in different counterparts), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by fax or other electronic transmission of an executed
counterpart of a signature page to this Amendment and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Amendment and such other Loan Document.  The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Amendment or any other Loan Document shall be
deemed to include electronic signatures, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, as in provided Parts 2 and 3
of the Personal Information Protection and Electronic Documents Act (Canada),
the Electronic Commerce Act, 2000 (Ontario), the Electronic Transaction Acts
(British Columbia), the Electronic Transactions Act (Alberta), or any other
similar laws based on the Uniform Electronic Commerce Act of the Uniform Law
Conference of Canada.  The Administrative Agent may, in its discretion, require
that any such documents and signatures executed electronically or delivered by
fax or other electronic transmission be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature executed electronically or
delivered by fax or other electronic transmission.

Section 12.Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment or any other Loan Document.

Section 13.Integration.  This Amendment represents the final agreement of the
Borrower, each Guarantor, the Collateral Agent, the Administrative Agent, the
Issuer, and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Borrower, any
Guarantor, the Administrative Agent, the Collateral Agent, the Issuer, nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein.

Section 14.RELEASE.  IN CONSIDERATION OF THE MUTUAL COVENANTS AND AGREEMENTS SET
FORTH IN THIS AMENDMENT, THE BORROWER AND EACH

9



738410824 14464587

--------------------------------------------------------------------------------

OF THE GUARANTORS HEREBY RELEASES, ACQUITS, DISCHARGES, COVENANTS NOT TO SUE,
AND AGREES FOREVER TO HOLD HARMLESS THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, THE ISSUER AND EACH LENDER THAT EXECUTES AND DELIVERS TO THE
ADMINISTRATIVE AGENT (OR ITS COUNSEL) A COUNTERPART OF THIS AMENDMENT ON OR
BEFORE THE AMENDMENT APPROVAL DEADLINE, ALONG WITH ALL OF THEIR BENEFICIARIES,
OFFICERS, DIRECTORS, SHAREHOLDERS, AGENTS, EMPLOYEES, SERVANTS, ATTORNEYS,
ADVISORS AND REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE HEIRS, EXECUTORS,
LEGAL REPRESENTATIVES, ADMINISTRATORS, PREDECESSORS IN INTEREST, SUCCESSORS AND
ASSIGNS (EACH INDIVIDUALLY, A “RELEASED PARTY”) FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION, DEBTS, LIABILITIES, CONTRACTS, AGREEMENTS,
OBLIGATIONS, ACCOUNTS, DEFENSES, SUITS, OFFSETS AGAINST THE INDEBTEDNESS
EVIDENCED BY THE LOAN DOCUMENTS, ACTIONS, AND ANY AND ALL CLAIMS FOR DAMAGES OR
RELIEF OF WHATEVER KIND OR NATURE, WHETHER IN EQUITY OR AT LAW, MONETARY OR
NON-MONETARY, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, MATURED OR UNMATURED,
THAT THE BORROWER OR ANY GUARANTOR OR ANY SUBSIDIARY OF ANY OF THEM, HAS, HAD OR
MAY HAVE AGAINST ANY RELEASED PARTY, INDIVIDUALLY OR COLLECTIVELY, FOR OR BY
REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER OCCURRING ON OR AT ANY TIME
PRIOR TO THE DATE OF THE EXECUTION OF THIS AMENDMENT, INCLUDING, WITHOUT
LIMITATION, ANY MATTER THAT RELATES TO, IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY (A) THIS AMENDMENT, THE CREDIT AGREEMENT, ANY NOTE, ANY SECURITY
INSTRUMENTS, ANY OTHER LOAN DOCUMENT, ANY SWAP AGREEMENT OR SWAP TRANSACTION
EXECUTED BY LENDERS OR THEIR AFFILIATES (COLLECTIVELY, THE “TRANSACTION
DOCUMENTS”) OR THE TRANSACTIONS EVIDENCED HEREBY OR THEREBY, INCLUDING, WITHOUT
LIMITATION, ANY DISBURSEMENTS UNDER ANY TRANSACTION DOCUMENTS, THE TERMS HEREOF
OR THEREOF, OR THE APPROVAL, ADMINISTRATION OR SERVICING HEREOF OR THEREOF, OR
(B) ANY NOTICE OF DEFAULT, EVENT OF DEFAULT IN REFERENCE TO ANY TRANSACTION
DOCUMENTS OR ANY OTHER MATTER PERTAINING TO THE COLLECTION OR ENFORCEMENT BY ANY
RELEASED PARTY OF THE INDEBTEDNESS EVIDENCED BY ANY TRANSACTION DOCUMENTS OR ANY
RIGHT OR REMEDY UNDER ANY TRANSACTION DOCUMENTS, OR (C) ANY PURPORTED ORAL
AGREEMENTS OR UNDERSTANDINGS BY AND BETWEEN ANY RELEASED PARTY AND THE BORROWER
AND ANY GUARANTOR IN REFERENCE TO ANY TRANSACTION DOCUMENTS.

[Signature Pages Follow]





10



738410824 14464587

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its officer(s) thereunto duly authorized as of the date first above
written.

SANCHEZ MIDSTREAM PARTNERS LP, as Borrower











By:

SANCHEZ MIDSTREAM PARTNERS GP LLC, its general partner















By:

/s/ Charles C. Ward



Name:

Charles C. Ward



Title:

Chief Financial Officer









SEP HOLDINGS IV, LLC,



as a Guarantor















By:

/s/ Charles C. Ward



Name:

Charles C. Ward



Title:

Chief Financial Officer















CATARINA MIDSTREAM, LLC,



as a Guarantor















By:

/s/ Charles C. Ward



Name:

Charles C. Ward



Title:

Chief Financial Officer















SECO PIPELINE, LLC,



as a Guarantor















By:

/s/ Charles C. Ward



Name:

Charles C. Ward



Title:

Chief Financial Officer







--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,



as Administrative Agent and Collateral Agent















By:

/s/ Yvonne Brazier



Name:

Yvonne Brazier



Title:

Manager, Agency Services















ROYAL BANK OF CANADA,



as a Revolving Lender and the Issuer















By:

/s/ Don J. McKinnerney



Name:

Don J. McKinnerney



Title:

Authorized Signatory















ROYAL BANK OF CANADA,



as a Term Lender















By:

/s/ Don J. McKinnerney



Name:

Don J. McKinnerney



Title:

Authorized Signatory





‌Note

735399300 14464587

--------------------------------------------------------------------------------

BBVA USA f/k/a Compass Bank, as a Revolving Lender















By:

/s/ Mark Wolf



Name:

Mark H. Wolf



Title:

Senior Vice President















BBVA USA f/k/a Compass Bank, as a Term Lender















By:

/s/ Mark Wolf



Name:

Mark H. Wolf



Title:

Senior Vice President





‌Note

735399300 14464587

--------------------------------------------------------------------------------

TRUIST BANK, formerly known as Suntrust Bank, as a Revolving Lender















By:

/s/ Greg Krablin



Name:

Greg Krablin



Title:

Senior Vice President















TRUIST BANK, formerly known as Suntrust Bank, as a Term Lender















By:

/s/ Greg Krablin



Name:

Greg Krablin



Title:

Senior Vice President









‌Note

735399300 14464587

--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,



as a Revolving Lender















By:

/s/ Matthew Brice



Name:

Matthew Brice



Title:

Director















CAPITAL ONE, NATIONAL ASSOCIATION,



as a Term Lender















By:

/s/ Matthew Brice



Name:

Matthew Brice



Title:

Director





‌Note

735399300 14464587

--------------------------------------------------------------------------------

COMERICA BANK, as a Revolving Lender















By:

/s/ Cynthia B. Jones



Name:

Cynthia B. Jones



Title:

Vice President















COMERICA BANK, as a Term Lender















By:

/s/ Cynthia B. Jones



Name:

Cynthia B. Jones



Title:

Vice President





‌Note

735399300 14464587

--------------------------------------------------------------------------------

CITIBANK, N.A.,



as a Revolving Lender















By:

/s/ Jeff Ard



Name:

Jeff Ard



Title:

Vice President









CITIBANK, N.A.,



as a Term Lender















By:

/s/ Jeff Ard



Name:

Jeff Ard



Title:

Vice President





‌Note

735399300 14464587

--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Revolving Lender















By:

/s/ Sathish Shanthan



Name:

Sathish Shanthan



Title:

Authorized Signatory















CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Term Lender















By:

/s/ Sathish Shanthan



Name:

Sathish Shanthan



Title:

Authorized Signatory

















‌Note

735399300 14464587

--------------------------------------------------------------------------------

ING CAPITAL LLC,



as a Revolving Lender















By:

/s/ Scott Lamoreaux



Name:

Scott Lamoreaux



Title:

Director















By:

/s/ Lauren Gutterman



Name:

Lauren Gutterman



Title:

Vice President















ING CAPITAL LLC,



as a Term Lender















By:

/s/ Scott Lamoreaux



Name:

Scott Lamoreaux



Title:

Director















By:

/s/ Lauren Gutterman



Name:

Lauren Gutterman



Title:

Vice President





‌Note

735399300 14464587

--------------------------------------------------------------------------------

CIT BANK, N.A., as a Revolving Lender















By:

/s/ John Feeley



Name:

John Feeley



Title:

Director















CIT BANK N.A., as a Term Lender















By:

/s/ John Feeley



Name:

John Feeley



Title:

Director





‌Note

735399300 14464587

--------------------------------------------------------------------------------

MACQUARIE INVESTMENTS US INC.



as a Revolving Lender















By:

/s/ Garrison Ziff



Name:

Garrison Ziff



Title:

Division Director















By:

/s/ James M. Jordan



Name:

James M. Jordan



Title:

Executive Director















MACQUARIE INVESTMENTS US INC.



as a Term Lender















By:

/s/ Garrison Ziff



Name:

Garrison Ziff



Title:

Division Director















By:

/s/ James M. Jordan



Name:

James M. Jordan



Title:

Executive Director



‌Note

735399300 14464587

--------------------------------------------------------------------------------